,T'EE ATTORNEY    GENERAL
         ow TEXAS
        AUSTIN.TE-
Honorable   Orville   S. Carpenter.   %gb   Z



      manager.   For the pe.rt-time mamaguriol wcrk. the com-
      pany paid itr manag”s    a regular saleryi for Vie oellicg
      of insurance. it p4id them the c\utornay commfseioa.

           “The comprg paid contributions to t.hLcCcmmnimicn
      upoa the total combined salary and comxnis~inn romunera-
      tim of the managers for the period Janwry 1.1537 - hGrch
      31. 193% 00 July 20. E37. the company made l     pplkatton
      to the Commfuion for refund d all coatributions paid upon
      commiuioM      paid to manngore fer selling iIUurW&ce during
      the period &et mentioned. admitting that contributionr
      baaed on ‘the salary portlam of the rcmuaeratior. of swh
      managcn were properly mode. The application is based
      up06 the compunf~ contention that Subsection 1s (8) (6) (I),
      being hrticlo STtlb-17 (0) (6) (I), LL appUc8blc to the period
      of time under coluideratiaq    doe8 not impost upon the com-
      pany any liability for contributions ga Bucb commiuhna
      u oppoud to salary.

            ‘Oa February   9,lCff.  the Attorney Cenerrl of Texre.
      through w. 35. -McbAilha. Auistant Attorney Goueral, held
      that the Legislature Mended to exempt from contributions
      only the compensation of tb.ose agate who arc paid entirely
      on a commluba      baeie and that coatrtbutiano on both salrry
      a a dc o mmb slo oa flacll agoat ia tlrr, .orithxl9f agoats &oW
      drrcribcd were ye&red.        We wtid Lb.8 to have this qtlea-
      tioa rtemuidered ud be furahhed with your opinion u to
      whether the Coayniuioa       may refuad coatributious pald upon
      cotnmlssion paid to the lbove described htsurancc agents
      wbu     compenration con&ted of both s&ary uxl coanmic-
      pleas.

           ‘Regulation No. 47. dealing rith i~~ormtce qgcnto rod
      quoted la ta+ opialoo dated February Y.1937, wu curled
      over verbatim u iieguhtion 33 in the Keg-datioar &opted
      by the CammIssion 011July a, 8937. Re@otion      No. 38,
      adopted July f,1537, deals with refuade. It was supereeded
      on September 5, lSifS, by the prusont Rqfulation NV. 39.”

          Prior to April 1. 1539. 5ubuctiou (r) (5) of Section lci of the
Texas Unemployment Compoasation Act, same being ids 1536, 44th
Leg., frd C.S., page lCc;S, Cii. 482. read as followo:

          ‘In determining l mpleyoes uader this Act and ia de-
      term*      employer8 under thio Act, end tn determiuinp
      wager aader tbic Act. aeitber term *ball tackada employ-
      meat of or sewice  by agent8 of iaeurrsce canpenies who
Ksnor8ble       Grvillt    3. Carpenter,   gags 3



         collect their compuu~ticm         on a commission    basis (fix-
         psalqd +rll   1, 1934):

            The contributiow ia quo8tien were paid upon the combiard
lalrry  end commio.sioa rernuncrati~w of tlwrr ageat who acted io L
dusl cafkclty, t&at of agent aad maaager, for the puriod between Jam-
my 1.15’97. and h:rrch fl, 1938. Therefore. the above quoted Subec-
tioa et the Uaemplaqmrat Compan8atioa Act W*B ia effect when the
coatrfbutiow   ia qwrtloa wore Hid.

          Ia in opini& rendered on Febwnr7 4.1537. an Assistant
Attorney Gowral ruled that the Lcgirlature iateaded to exempt onlg
those employee8 rccriviag c~atiop        8olel9 oa 8 CofXJmiBSiOn
bacis.    ;re              lid
                q wtq fr o m        O$aion. fa p*rt,   u   followc:

                    qwstian presented fnth is
                ‘Th e                              is whether
                                            lc tto n
         the Legislature      Intended to exempt from ceatributloa8
         only those agentn p&id entirely OL a commi8rlon bari8
         or all *peats paid in wy part hy eommi88ion. It is my
         opinion that the kgklature     fateaded to exempt c&y
         tho60 employee8 recciviag compoasatloa 8olely oa eom-
         mluioa.     To hold otberwi8e waald h;r*e UK effect of
         exempting 141the apnts     of iasurraca compaaiu   who
         collect y    portion ol their compqWatlw     on mcommir-
         sioa ba818, no matter how nmall the eommluim       or bo~w
         la r th
              g el
                 ea lo r y.
              ‘No 0 ta doI yer tb ;
                                  is
                                   subsecticm rxempt ia s ur a a            c e
         comp8aiu from payment of contributieas aa comrnic-
         rioaa but aIso exampta such weat      u employee8 uader
         th isAc t,a 8dtlwl    r
                              emplgrs    a slsqdoyun under tb
         Act. Thlo world allow fauarsace comp8aW an oppor-
         tu8ity to pay ail tbelr ageat a 8mall commluiw,    which
         providial they did aot have u maay u eight other 8m-
         ployee8. weuld laablc them to 8toid eontributioas under
         the Texas Uaernplsymont c0m$#S8tlaor /.ct.-

                Ths.Tcx88 Unemployment Compon8aUon Act. a8 it read prior
to April I, 1939, rtprdred tlmt tbc employer paid coatributicn6 011the
remuneralloo paid to its empbyee8.    Thi8 would include tbo 8&lry
paid to tbc ineurwwr laleamm for Us maaagarial dutlos. The above
mtnttowd ,kct clearly excludes the payment sf coalributioaa otl the,
comduioan      of inswancc agents tr relaemea vbo are comperuated
on a commission           basis,

          Sfacr the Act excladea the paymeat of c-rib&ion8    by the
employer ea the couunfeeioa paid to agents who are compen8ated GUI
a commiaeion bash, we are of the opinion that the coatributha or tar
APPROVRD          ro)i   la,   1948

(Sgd.)     Guld     c.. Mau

ATTOUIVEY 6ElyrRAL OF
      rrxAs